Title: To George Washington from Major General William Heath, 2 January 1777
From: Heath, William
To: Washington, George

 

Dear General
Peeks-Kill [N.Y.] Janry 2nd 1777

The Day before yesterday I received the Honor of yours of the 27th Decr and most Heartily Congratulate your Excellency on your Signal victory over the Enemy at Trenton, This will be Productive of the Best Consequences, and has already given New Life to Our affairs.
The last night I had the Honor of yours of the 28th Containing the agreable News of the Retreat of Count Donnop—I am Extremely Sorry to acquaint your Excellency that none of the Militia from Massachusetts Bay have arrived Except Colo. Sparhawks Regiment Consisting of about 500 men Three Companies of which I have been obliged to Send to the Forts on the River and One to Croten Bridge, so that only five Companies out of the nine are at this Post on whom we must now Depend for Guards & Defence—I have Prevailed upon a few of the Old Regiments to Stay Ten Days longer the Rest are gone Home notwithstanding the most pressing Perswasions.
I am Informed that more of the militia are on their march on this Side of Danbury for this Place, I have Sent an Express this morning in addition to Several Sent before to Quicken their march—as the State of New york are Drawing in their Militia, and your Excellency thinks that there is not the least Danger of the Enemy’s making a move towards this Place, I shall Exert my utmost Endeavours to Push the Militia, and as Soon as I can Collect 1500 of them will march as Rapidly as Possible, I Imagine your Excellency will not think a less number Sufficient to answer much Purpose.
By the return of the Flag which Carried Down mr Inglis’s Family I am Informed that General How is in the City preparing his Dispatches for Great Britain, with so much application that He attends to Little other Business.
The 156750 Dollars which your Excellency was Pleased to order to this Place is not much more than Half Sufficient for the Present Emergencys The Seven Regiments of Genl Wadsworths Brigade to Which five months Pay is Due amounts to more than 160000 Dollars Besides these there are five Regiments of General Parsons’s Brigade, five of General Geo. Clintons & one of Genl James Clintons, with Some one, others Two, Three, and four months Pay Due—add to this the Pressing Demands for the Recruiting Service This must be Speedily attended to or the Service will be greatly Injured—In ordering the paying of the money already Sent I have Endeavour’d to Do Equal Justice to all the Regiments—The Deputy Pay master Pro-Tempore has wrote to Colo. Palfrey on the Subject.
The Convention of the State of New York have requested the Loan

of a number of Small arms for Some of their Unarmed Militia Intended for their Expedition, with reluctance I have Spared them about Sixty to be return’d when Called for, The Committee alledged that the last Spring the State had furnished many arms for the army, and that now without this assistance they Could not Attempt their Design with a prospect of Success—the Committee have Engaged to be accountable for them.
I shall Do all in my Power to answer your Excellency’s Expectations, and nothing but the Delay of the Militia will prevent it. I have the Honor to be with great respect & Esteem your Excellency’s most Humble Servt

W. Heath

